UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER MDL No. 2859

HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND

VERSYS FEMORAL HEAD PRODUCTS LIABILITY

LITIGATION 18-MD-2859 (PAC)
18-MC-2859 (PAC)

This Document Relates to All Actions ORDER nous
MEMORIALIZING
FEBRUARY 20,

2020 STATUS
CONFERENCE

PAUL A. CROTTY, United States District Judge:

On February 19, 2020, the Court held a Status Conference to receive an update on
the Parties’ progress in MDL No. 2859.

I. STATUS OF CURRENT FEDERAL AND STATE COURT ACTIONS

To date, there are one-hundred and eighty-five (185) filed cases in this
multidistrict litigation (“MDL”). There are thirteen (13) active cases pending in various
state courts. The Parties reported on the status of related litigation,

Adams y. Zimmer, 5:17-cv-00621-EGS, has been set for trial in the Eastern
District of Pennsylvania for June 15, 2020 and will take approximately two weeks.

Of the pending state court actions, the Parties reported that one case, Se/ls v.
Zimmer, Inc, et. al., pending in New Mexico state court, is set for a trial starting on

December 8, 2020.
The Parties also reported that the New Mexico Court of Appeals in McDonald v.
Zimmer Inc. recently affirmed a verdict for Plaintiffs, with further appeals resolved prior
to Zimmer’s deadline to appeal to the New Mexico Supreme Court.

I. MOTION PRACTICE

The Court heard argument on Defendants’ motion pertaining to the Court’s order
regarding ex parte communication with Plaintiffs’ treating physicians, Order No. 34, and
Plaintiffs’ request, pursuant to Fed. R. Civ. P. 32(a)(8), that the prior testimony related to
the Products at issue be used as if taken in this litigation, reserving any and all trial
objections the Parties may have to the use of the testimony. Plaintiffs’ motion to compel
adverse event and complaint data is fully briefed before the Court. The Court did not
require argument on this motion.

The Court will issue its rulings on the above three matters by separate order.
Ill SCHEDULING ORDER

The Parties highlighted for the Court the need to amend the scheduling order. The
Parties will submit a joint proposed Third Amended Schedule for consideration. The
Court will issue its ruling by separate order.

IV. NEXT STATUS CONFERENCE

The next status conference will be held on April 16, 2020 at 10:00 AM. The
conference will occur in Courtroom 14-C of the Daniel Patrick Moynihan United State
Courthouse, 500 Pearl Street, New York, New York 10007. Counsel should check in with
the Courtroom Deputy at least fifteen minutes in advance. Counsel should arrive at the
Courthouse with sufficient time to go through security. Seats in the Courtroom may not

be reserved, No later than five (5) days prior to the Status Conference, counsel shall file
a joint letter, not to exceed five (5) single-spaced pages and to be filed in both 18-MD-
2859 and 18-MC-2859, setting forth the parties’ tentative agenda.

SO ORDERED.

 

Dated: esse 2020 Me ‘NG,
New York, New York ‘ tt,
PAULA.CROTTY —
United States District Judge
